Title: From Abigail Smith Adams to George Washington Adams, 9 April 1814
From: Adams, Abigail Smith
To: Adams, George Washington



Dear George
Quincy April 9th 1814

I received your importent Letter so clearly exprest that for some time I was not able to define the true meaning of it. with the assistance of cousin Caroline, I finally discovered that you have a peice to speak at the approaching exhibition and that you thought the coat you had, was too short to appear in, and that the piece you had to deliver, would appear much better delivered in a more appropriate dress.
If the character is that of a human Senator: it is probable that something may depend upon dress, but if the orator displays his own tallents to advantage, I presume the Audience will be so attentive to him, as not to regard the length, or shortness of the coat, a new coat at this day is a very serious matter for which I am not prepared, by having my tailoress engaged, or any thing to make it of, a new pr of pantaloons I design for you, and if you could come over some day this week so as to be measured for them: you could return the next morning.
I will be much obliged to Mrs Premble if she will let John try on his Nankeen pantaloons, & see if they are large enough, or if he will want a new pr for the occasion, if so he may come with you, but you must return in the morning—
Your Uncle has been sick more than a fortnight and is not yet out of his room. Susan is confined with a lung fever, and the Man we hierd last weeke for a Gardner was taken with a pleurisy fever on fast day— and is confined to his Bed so that as usual we have a Hospital— your affectionate grandmother

A AI have found a pr of overalls pantaloons which I can measure by so that you need not be at the trouble of coming